Citation Nr: 0804652	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred for an electroencephalogram on 
February 25, 2005, at Houlton Regional Hospital, for minor 
eye surgery at Eastern Maine Medical Center on July 12, 2005, 
and for outpatient treatment on July 26, 2005, at Eastern 
Maine Medical Center.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

This case comes before the Board on appeal from decisions of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Togus, Maine.  

On his VA Form 9, received in December 2005, the appellant 
indicated he wanted a hearing before the Board at the local 
VA office.  A hearing was scheduled in September 2007, but, 
at the appellant's representative's request, a 
videoconference hearing was rescheduled in December 2007.  
The appellant failed to appear for the rescheduled hearing.  
The record does not reflect that the appellant or his 
representative has requested a further postponement of the 
hearing, providing good cause for not reporting as scheduled.  
Therefore, the hearing request is considered to be withdrawn.  
38 C.F.R. § 20.704(d) (2007).  

The appeal is REMANDED to the MC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i); and (b) The services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health; and (c) No VA or other Federal facilities 
were feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or practicable, 
or treatment had been or would have been refused.  See 38 
U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2007); see 
also Zimick v. West, 11 Vet. App. 45, 49 (1998).  

This case concerns payment or reimbursement for the 
appellant's medical care at non-VA facilities on three 
separate occasions.  The record contains letters from the MC 
to three different health care providers, dated on June 30, 
2005, on July 22, 2005, and on August 9, 2005, each denying 
payment for services rendered on a separate date, and each 
letter indicating that a copy was sent to the appellant.  

Each of the MC's letters states that payment could not be 
made for the requested service because "[t]here is no record 
that this veteran has been authorized Fee Basis treatment for 
this date of service.  No consult or Progress Notes were 
entered referring veteran to this appointment at the expense 
of the V.A."  Moreover, the MC wrote the appellant in 
October 2005, following a letter from him which the Board 
construes as his notice of disagreement with the above 
denials.  That letter from the MC reiterated that the 
"visits remain denied" because "we have received no 
request for authorization."  The letter also stated that, 
"all requests for treatment outside VA must be requested 
through your primary care provider at VA or by your 
authorized Fee provider and authorized by Fee Services before 
you are seen."  (Emphasis in original.)  However, as set 
forth above, lack of authorization in advance of treatment is 
not, by itself, a valid legal basis for denial of payment or 
reimbursement.  

Although the statement of the case that was mailed in 
November 2005 does state that the visits were not 
"emergent," the record does not reflect any consideration 
of whether VA or other Federal facilities were feasibly 
available, nor does it contain any information from which 
such a determination could be made.  

In addition, the statement of the case refers to invoices 
that had been received for each treatment.  But the record 
forwarded to the Board does not contain any of those invoices 
or other evidence of medical treatment provided on the 
specified dates.  Such evidence is necessary to determine 
whether the criteria are met for payment or reimbursement.  

The Board also observes that the law provides for payment or 
reimbursement for non-VA medical care under certain other 
conditions, pursuant to the Millennium Health Care Act.  
38 U.S.C.A. § 1725 (West 2002).  The record does not indicate 
that the MC considered that provision and, from the evidence 
of record, the Board cannot determine whether the appellant 
was eligible under that section.  

Finally, the appellant's VA claims file was not sent to the 
Board.  Although the statement of the case states that he 
served honorably in the Marines from August 1981 to August 
1985 and from October 1986 to April 1993, and that he has 
several service-connected disabilities, one of which is rated 
100 percent, the Board must have the appellant's claims file 
to review to make an independent determination as to his 
eligibility for the claimed benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the appellant's VA claims 
file with the record.  

2.  Associate with the file all claims, 
invoices, and other evidence that is 
relevant to the appellant's claims.

3.  Readjudicate the appellant's claim 
for payment or reimbursement for non-VA 
medical care, specifically considering 
whether the non-VA treatment was rendered 
in an emergency and whether VA or other 
Federal facilities were feasibly 
available.  Also consider whether the 
appellant is entitled to payment or 
reimbursement for the claimed treatment 
under the Millennium Health Care Act.  
The readjudication must include 
appropriate rationale for the decision.  
If the benefit sought remains denied, 
furnish the appellant and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond.  Then return the case to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



